Citation Nr: 1525595	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-00 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.  

5.  Entitlement to service connection for a bilateral foot disorder, to include pes planus with plantar calluses, osteoarthritis, and metatarsalgia.  

6.  Entitlement to service connection for tinea pedis and onychomycosis of the feet.  

7.  Entitlement to service connection for residuals of a cold injury to the feet.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which confirmed and continued the previous denials of service connection for bilateral hearing loss and tinnitus; and determined that service connection for left knee and left ankle pain and swelling of both feet (now claimed as feet) remained denied because the evidence submitted was not new and material.

In September 2012, the Veteran provided testimony at a Decision Review Officer (DRO) hearing at the RO.  

In October 2012, the RO granted service connection for tinnitus and the disagreement with that issue is resolved.  The RO also furnished a statement of the case which recharacterizes the appeal issues as follows: 
(1) service connection for bilateral hearing loss; (2) service connection for a chronic disability of the left knee; (3) service connection for a chronic disability of the left ankle; (4) service connection for pes planus with plantar calluses and osteoarthritis, bilateral feet; (5) service connection for metatarsalgia, bilateral feet; (6) service connection for tinea pedis with onychomycosis, bilateral feet; and (7) service connection for residuals of cold injury, bilateral feet.  The Veteran submitted a timely Form 9 and the RO certified the issues for appeal.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue). 

In April 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2004, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal this decision and it is final.  

2.  Evidence associated with the record since the February 2004 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for bilateral hearing loss.  

3.  At the April 2015 videoconference hearing and in a subsequent statement, the Veteran indicated he wished to withdraw from appellate consideration all issues except for service connection for hearing loss.  
CONCLUSIONS OF LAW

1.  The February 2004 rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for withdrawal of an appeal concerning whether new and material evidence has been submitted to reopen a claim of service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal concerning whether new and material evidence has been submitted to reopen a claim of service connection for a left ankle disability have been met.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for a bilateral foot disorder, to include pes planus with plantar calluses, osteoarthritis, and metatarsalgia, are met.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for tinea pedis and onychomycosis of the feet are met.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204.

7.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for residuals of a cold injury to the feet are met.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen the claim of service connection for hearing loss and to remand for additional development, a detailed discussion as to how VA satisfied the duty to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  

Analysis

New and material evidence

In February 2004, the RO denied service connection for hearing loss, essentially based on a finding that the Veteran did not have a current hearing loss disability.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In the May 2010 rating decision, the RO reopened the claim, but denied service connection for hearing loss on the merits.  The Veteran disagreed with the decision and perfected this appeal.  

The Board acknowledges that the RO reopened the claim, but it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

At the time of the February 2004 rating decision, the Veteran did not meet VA's criteria for a hearing loss disability.  See 38 C.F.R. § 3.385 (2014).  Evidence submitted since that time includes an October 2012 VA audiometric examination, which shows that the Veteran meets VA's criteria for a hearing loss disability.  This evidence is new.  It is also material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for bilateral hearing loss.  Accordingly, the claim is reopened.  See 38 C.F.R. § 3.156.  

Withdrawal of appeal issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

At the videoconference hearing, the representative indicated that the Veteran wanted to withdraw from appellate consideration all issues except for service connection for hearing loss.  In May 2015, the Veteran submitted a statement indicating that he wished to withdraw the following service connection issues: bilateral pes planus, left knee disability, left ankle disability, bilateral metatarsalgia, bilateral tinea pedis, and residuals of cold weather injury to the feet.  

As the Veteran has withdrawn the referenced issues, there remain no allegations of errors of fact or law for appellate consideration as concerns those issues.  Accordingly, the Board does not have jurisdiction over them and they are dismissed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.  

The appeal as to whether new and material evidence has been received to reopen a claim of service connection for a left knee disability is dismissed.  

The appeal as to whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability is dismissed.

The claim of entitlement to service connection for a bilateral foot disorder, to include pes planus with plantar calluses, osteoarthritis, and metatarsalgia, is dismissed.  

The claim of entitlement to service connection for tinea pedis and onychomycosis of the feet is dismissed.  

The claim of entitlement to service connection for residuals of a cold injury to the feet is dismissed.  




REMAND

As set forth, the claim of service connection for bilateral hearing loss is reopened herein.  Additional development is needed prior to consideration on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran underwent a VA examination in October 2012.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by military service.  In support of this opinion, the examiner provided the following rationale: 

[The Veteran] stated that he has noticed a problem with his hearing since 1982.  He was in the military from 1976-1979 and was a mortar man.  C-file review showed that hearing was within normal limits on 27 Mar 76 and 30 Mar 79.  No significant change in hearing was noted in either ear from 1976-1979.  It is less likely than not that hearing loss is due to military noise exposure since no change in hearing, in either ear, was noted during military service.  

At the hearing, the Veteran testified that he experienced a "very little" decrease in hearing during service and that it gets worse as he gets older.  He reported extensive in-service noise exposure and no significant post-service noise exposure.  He subsequently submitted statements from his wife and other individuals who generally attest that he has had problems hearing since discharge from service in 1979.  

On review, the VA opinion does not appear to consider the lay evidence of record and it appears to be based primarily on the absence of any hearing loss or changes in hearing during service.  The Board notes, however, that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim and that regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

On review, the Board finds that an addendum opinion is needed.  This opinion should consider the lay contentions of record and should be supported by adequate rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Return the October 2012 VA audiometric examination for addendum.  If the October 2012 VA examiner is not available, the requested information should be obtained from a similarly qualified examiner.  The electronic claims folder must be available for review.

The examiner is requested to again review the record and to provide an addendum opinion as to whether current bilateral hearing loss is at least as likely as not related to in-service noise exposure.  

In making this determination, the examiner is advised that the absence of a hearing loss disability for VA purposes during service is not always fatal to a service connection claim and that a negative opinion based solely on the absence of documented in-service hearing loss is not considered adequate.

The examiner is further advised that the Veteran is competent to report the onset of hearing loss difficulties beginning during service and continuing to date and the lay contentions must be considered.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

A complete rationale for any opinion expressed must be provided. 

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


